Title: Benjamin Smith Barton to Thomas Jefferson, 6 March 1815
From: Barton, Benjamin Smith
To: Jefferson, Thomas


          Dear Sir,   March 6. 1815.
          I return one of the vols. of Persoon. The other shall follow in a few days. I greatly regret the long keeping. an unpleasant accident, which it is unnecessary to mention particularly, was the cause of my so long depriving you of these books. It will be very grateful to me to learn, from you, in any way you please, of the safe return of these books. vols. For the loan of them, I am very much obligd to you;
          I am, Dear Sir, with very great respect, yours, &c.,B. S. Barton.
        